El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Telésforo Sanabria, dueño de dos fincas rústicas en Ma-' jagiiez y San Germán, constituyó sobre esas fincas hipoteca voluntaria, para responder a Juan Mari Ramos de un prés-tamo de 435 dólares, con interés al uno por ciento mensual, y además por cien dólares para costas, en caso de ejecución judicial. Esta hipoteca se constituyó por escritura pública otorgada en Mayagtiez a 31 de diciembre de 1927. En esa escritura no compareció el acreedor Juan Mari Eamos, y en cuanto al préstamo no hay consignado nada que no sea la manifestación de Telésforo Sanabria; lo mismo ocurre en cuanto a la distribución de responsabilidad hipotecaria en-tre las fincas.
Presentada al registro la primera copia de dicha escri-tura, el Eegistrador de la Propiedad de San Germán en su nota declaró el defecto subsanable de no haberse aceptado en forma legal la escritura, siendo indispensable la acepta-*874ción cuando se trata de varias fincas, y se distribuye entre ellas la responsabilidad hipotecaria. Contra esta nota se ha presentado el recurso gubernativo que resolvemos.
 El artículo 119 de la Ley Hipotecaria es claro y concreto. Por él se ordena que, cuando se hipotequen dos o más fincas a la vez por un solo crédito se determine la parte de gravamen que a cada una corresponde. Esta es la regla,' con la única excepción de que habla la enmienda que, por adición, se hizo a dicho artículo en ley de 1923, o sea el caso de que esas hipotecas se constituyan en garantía de préstamo para fines agrícolas, y amortizable por pagos a plazos anuales: éste no es el caso de la escritura de que se trata.
El artículo 164 del Reglamento para la ejecución de la Ley Hipotecaria ordena a los registradores no inscribir nin-guna hipoteca sobre bienes diferentes afectos a una misma obligación sin que por convenio entre las partes, o por or-den judicial, se determine previamente la cantidad de que cada finca debe responder.
En este caso hay una sola obligación y varias fincas afec-tadas por la hipoteca; no aparece convenio previo entre las partes en cuanto a la determinación de la responsabilidad de cada finca; y el registrador no puede hacer la inscrip-ción, si ha de seguir, como debe hacerlo, lo mandado por el artículo 164 del Reglamento.
La nota del Registrador de la Propiedad de San Her-mán, a que se refiere el presente recurso, debe ser confir-mada.